Citation Nr: 1138453	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-38 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION


The Veteran had active service from March 1962 to March 1965.  The claim comes before the Board of Veterans' Appeals (Board) on appeal of April 2005 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Offices in St. Petersburg, Florida.  

In May 2008, the Veteran testified at a Central Office hearing before the undersigned; a transcript of that hearing is of record.  In September 2008, the Board remanded the claim for additional action.  

Subsequently, in an August 2009 decision, the Board denied the Veteran's claim of entitlement to TDIU.  

The Veteran appealed the August 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By an Order dated December 2009, the Court granted a Joint Motion to vacate and remand the aforementioned issue, and returned the Veteran's claim to the Board.   

In June 2010, in regards to statements submitted in support of the Veteran's claim, the Veteran's representative submitted a waiver of consideration by the agency of original jurisdiction.

In June 2010, the Board again denied the Veteran's claim of entitlement to TDIU.  
The Veteran again appealed the June 2010 Board decision, and by an Order dated March 2011, the Court granted a Joint Motion to vacate and remand the Board's June 2010 decision to the extent that the Veteran's aforementioned claim of entitlement to TDIU was denied.



FINDING OF FACT

There has been no demonstration by competent and probative medical evidence of record that the Veteran's service-connected disabilities, when evaluated in association with the Veteran's educational attainment and occupational experience, preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in October 2004 and December 2005, from the agency of original jurisdiction (AOJ) to the appellant.  The letters explained the evidence necessary to substantiate the Veteran's claim of entitlement to TDIU, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.   In addition, a November 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claim.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in connection with his claim.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.


Legal Criteria

Total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent, but total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases - except where specifically prescribed by VA's Rating Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability - or combination of disabilities - for which the Rating Schedule prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of his disability(ies)-provided that, if there is only one such disability, it shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  In exceptional circumstances, however, where the veteran does not meet the aforementioned percentage requirements, a total rating may be assigned nonetheless - on an extra-schedular basis - upon a showing that he is unable to obtain or retain substantially gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b). 

For the purposes of establishing whether there is one disability ratable at 60 percent, or if more than one disability, establishing if there is one disability ratable at 40 percent, as pertinent here, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor if applicable, (2) disabilities resulting from a common etiology or a single accident, or (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, etc. 38 C.F.R. § 4.16(a).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).   Age may not be considered a factor.  38 C.F.R. § 3.341 (2011).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2011).  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...."  

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. 4.16(a); see also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

Analysis

The Veteran's service-connected disabilities are osteoarthritis of the right knee, status-post total knee replacement, currently evaluated as 30 percent disabling and total knee replacement of the left knee, associated with osteoarthritis of the right knee, currently evaluated as 30 percent disabling.  

For the purpose of one 60 percent service-connected disability, disabilities of one or both lower extremities, including the bilateral factor, and disabilities resulting from common etiology or a single accident will be considered as one disability. 38 C.F.R. § 4.16(a) (2011).  The Veteran's bilateral knee disabilities are disabilities that involve both lower extremities and/or result form a common etiology (i.e., both are related to the right knee disability).  The bilateral factor applies to the Veteran's bilateral knees, each rated as 30 percent disabling.  The Combined Ratings Table provides that a combination of a 30 percent disability with a 30 percent disability yields a "raw" disability evaluation of 51 percent.  See 38 C.F.R. § 4.25.  The regulations pertaining to the bilateral factor require that 10 percent of this "raw" evaluation be added to the "raw" evaluation, which yields an evaluation of 56 percent, which when rounded to the nearest degree divisible by 10, equals 60.  Id.  Thus, the Veteran does meet the minimum schedular requirements to be considered for a TDIU.  Id.  

Therefore, the remaining question is whether the Veteran's service-connected disabilities, in and of themselves, preclude the Veteran from securing or following a substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"), in view of the nature of his educational attainment and occupational experience.  See 38 C.F.R. § 4.16(a).
See also Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The Board concedes that, on his TDIU application, received in October 2004, the Veteran reported that he was unemployed, and that he had last worked as a policeman in 1989, a position he had held since 1965.  The Veteran reported that he completed high school and 3 years of college.  In March 2005, he reported that he was prevented from securing or following any substantially gainful occupation due to his service-connected bilateral knee disorders; he reported that he last worked full time in 1992 as a police (security) officer when he became too disabled to work.  He indicated that he did not receive disability retirement benefits or workers compensation and that he had not tried to obtain employment since he became too disabled to work.  He also reported that did not have any education or training since he became too disabled to work.  

Collier County Community Based Outpatient Clinic treatment records dated from 2004 to 2006 included an April 2006 treatment record that noted that the Veteran was on morphine for knee pain and was unable to work as a law enforcement officer.  

At his March 2005 VA examination, the Veteran reported that he was able to walk about 10-15 minutes, but was unable to run or hop.  He had residual pain in both knees, but they were markedly improved compared to prior to his joint replacement surgery.  He previously worked as a policeman and in the mid 1990's underwent a total right knee replacement.  His left knee became the brunt of his usage and ultimately necessitated a total left knee replacement.  He did not use assistive ambulatory aids.  His range of motion was from 0 to 120 degrees on the right and from 0 to 130 degrees on the left.  The ligaments were bilaterally stable.  

A July 2005 statement from Dr. H. J. K. noted that the Veteran was under his care status post bilateral knee replacements.  Dr. K opined that due to the Veteran's knee replacements, he was unable to perform the normal duties necessary to be a law enforcement officer.  Dr. K added that the Veteran could do sedentary or desk work.  

In April 2006, a VA Outpatient Clinic provider opined that the Veteran was unable to perform the duties required to be a law enforcement officer due to significant pains in his knees, despite having bilateral total knee replacement.  

In May 2008 correspondence, Dr. F. D. H., III noted that he was the Veteran's treating neurologist.  He reported that due to several disabling neurological medical conditions, the Veteran could not sit or stand for long periods of time.  Dr. H opined that the Veteran could no longer perform his duties as a law enforcement officer due to his medical conditions. 

During his May 2008 VA Central Office hearing, the Veteran's representative reported that the Veteran retired from the police force.  The Veteran reported that as a result of a promotion with the police force, he moved into an administrative type of desk job from 1984 to the end of his career.  For a couple of years after he retired, he worked as a security officer at a Teddy Bear Museum that was owned by a family friend.  He indicated that he left that job in 1992 because there was no need for a security officer.  He underwent a total right knee replacement in 1993 and a total left knee replacement in 2004.  The Veteran stated that he could no longer pass any physical examinations required to do police work or security work based on his current knee conditions.  The Veteran also reported that he fell out of a tree in 1989 and fractured his back in two places, dislocated his knee, fractured his leg and ankle, and tore his shoulder.  He indicated that his back problems kept him from sitting, standing, or walking for very long.  

At a December 2008 VA examination, the VA examiner reviewed the claims file and summarized the Veteran's medical history.  The Veteran complained of pain in both knees all the time, he did not have flare-ups.  The examiner noted that the Veteran took morphine sulfate 3 times a day, and oxycodone as needed, but did not use a brace or any other assistive devices.  He was a retired police officer; he retired in 1990.  There was no effect on activities of daily living except for pain with any activity.  The Veteran walked with a wide-based gait and slight genu valgum on the right.  There was tenderness on the medial aspect of both knees, and status post total knee replacement, bilaterally.  There was no instability.  Range of motion was from 0 to 80 degrees bilaterally with complaints of pain at 80 degrees, but without additional range of movement loss due to pain, fatigue, weakness, lack of endurance, incoordination, or following repetitive use.  The assessment was degenerative joint disease of both knees, status post bilateral total knee replacements, severe.  The examiner opined that in terms of employability in regards to the Veteran's service-connected conditions, he was at least as likely as not able to do sedentary type of employment, and was not likely to be able to do physically demanding type of work.    

A June 2010 letter from Mr. C. L. K, LPC (Licensed Professional Counselor) indicates that the Veteran's claims file was reviewed.  Mr. K indicated that the Veteran has instability that can cause him to fall and that the Veteran regularly takes morphine which precludes him from driving and impairs his concentration and focus.  Mr. K concluded that the Veteran is unable to engage in gainful employment as a result of his service-connected disabilities.

Nonetheless, the Board finds that the Veteran's service-connected disabilities do not prevent him from engaging in substantially gainful employment.  The Board acknowledges the Veteran's contention that his service-connected knee disabilities prevent him from working as a policeman, and Mr. K.'s contention that the Veteran's use of morphine impairs his concentration, but the Board points out that the Veteran has not provided any objective medical evidence that the reason he is unable to perform any gainful employment as a result of his service-connected knee disabilities.  More significantly, the Board notes that the December 2008 VA examination report indicates that the Veteran's service-connected disabilities do not prevent him from performing his activities of daily living and that the Veteran was found capable of performing sedentary work.  The December 2008 VA examiner also indicates that, although the Veteran takes morphine sulfate 3 times per day, this would not preclude the Veteran from performing sedentary or desk work.  See 38 C.F.R. § 4.16(a).

In this regard, the Joint Motion found that the Board had not previously addressed the probative values of Mr. K's opinion versus the medical evidence of record.  As the 2011 Joint Motion points out, Mr. K is not a physician; Mr. K is a licensed professional counselor.  Likewise, the Joint Motion points out that Mr. K did not distinguish between sedentary and physical work.  It is for these reasons that the Board finds that the letter is insufficient to demonstrate that the Veteran is incapable of obtaining and retaining substantially gainful employment due to his service-connected disabilities, particularly in light of objective medical and nonmedical evidence to the contrary; the Board assigns little probative weight to Mr. K's June 2010 letter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (finding conclusory medical opinions do not provide sufficient information for the Board to make an informed decision).

Moreover, although the Board may not ignore medical opinion evidence, greater weight may be placed on one physician's opinion than another's depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).   Thus, the Board finds that the opinion provided by the December VA examiner, and the Veteran's treating physician for his bilateral knee disabilities (Dr. K) to have significant probative weight, particularly as compared to the opinion of Mr. K, as their opinions were based on a review of the record, knowledge of the Veteran's actual treatment and medical history, and a review of the relevant medical literature.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

On considering whether a TDIU rating is warranted under 38 C.F.R. § 4.16(b), the evidence does not show, even when considering the limitations and exacerbations due to the Veteran's service-connected disabilities, that some factor exists that takes this Veteran's case outside the realm of the usual so as to render impracticable his schedular ratings.  The Board acknowledges that the Veteran's service-connected knee disabilities will prevent him from engaging in physically demanding work, such as the physical duties required to be a law enforcement officer, but again points out that this is insufficient by itself to show that the Veteran's service-connected disabilities preclude any type of employment.  In fact, in July 2005, Dr. K opined that the Veteran would be able to perform sedentary or desk work.   Although Dr. H reported that due to several disabling neurological medical conditions, the Veteran could not sit or stand for long periods of time, the Veteran is not currently service-connected for any neurological medical conditions.  Furthermore, at his March 2008 Central Office hearing, the Veteran indicated that his nonservice-connected back disorder prevented him from sitting for long periods of time.  However, a total rating based on individual unemployability is limited to consideration of service-connected disabilities.

The Board concludes that the Veteran's college education, work experience, and degree of disability do not preclude a sedentary form of employment.  Although the Veteran was once a police officer that engaged in physical activity, he reported that in 1984 until the end of his career he moved into an administrative desk position as a result of a promotion.  The Board notes that the administrative position was not reported by the Veteran to be physical in nature and he was not placed into this position as a result of his knee disabilities; he ultimately left this position as a result of retirement rather than being too disabled to perform his job duties.  The evidence as a whole does not show that Veteran could not obtain and maintain a similar administrative-type position due to his service-connected disabilities.  There is also no indication in the claims file that the Veteran attempted to apply for employment and was turned down.

As such, there is no evidence that he has been rendered unable to obtain or maintain substantially gainful employment, consistent with his education and occupational experience, due to his service-connected disorders.  In conclusion, for the reasons and bases discussed, the Board finds that there is a preponderance of evidence against the claim of entitlement to a TDIU, so the benefit-of-the-doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to a TDIU is denied.  




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


